Citation Nr: 1515596	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. CM


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 until October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Wichita, Kansas.

In September 2014, the Veteran testified during a videoconference hearing before the undersigned. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In the September 2014 Board hearing, the Veteran indicated that, his heart condition has worsened. (See hearing transcript page 6). The last VA medical examination in regard to the Veteran's heart was conducted in August 2011. Based on the alleged worsening of the Veteran's ischemic heart disease, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his heart condition, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records. 

2. Thereafter, schedule the Veteran for a VA medical examination with an appropriate clinician to determine the current severity of his ischemic heart disease. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  All pertinent findings should be reported.
	
3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an initial rating in excess of 10 percent disabling for ischemic heart disease.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




